DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 37-51 are objected to because of the following informalities:  
claim 37 recites “wherein the server … communicate with the remote computing device” which should be amended to recite “communicates.”  
claim 37 recites “the phototherapy device generates… and transmit” which should be amended to recite “transmits.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the metes and bounds of the claim limitation “wherein the remote computing device receives a second communication from the server subsequent to receipt of the second signal by the server” cannot be determined by the examiner.  The claim earlier states “wherein the mobile computing device sends a third signal, reporting operation of the phototherapy device, to the server upon or subsequent to receipt of the second signal reporting operation of the phototherapy device.”  The server receives the third signal so it is unclear to what signal “the second signal” received by the server refers.
Claim 52 recites the limitation "the remote computing dice" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the one or more condition parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 101349157 B1), of record, in view of Chang et al. (US 2012/0059441), of record.

[Claim 52] Yoon discloses a method for self-administering a phototherapy treatment for a skin condition [abstract], the method comprising: 
transmitting, by a mobile computing device (mobile terminal, Fig. 1 #200), a first signal to a phototherapy device (skin treatment apparatus, Fig. 1 #100) comprising a phototherapy light source (LED light source, Fig. 2 #110), the first signal enabling operation of the phototherapy device according to one or more conditional prescription parameters (the mobile terminal provides an interface, Fig. 3 #240, to enable an operator to initiate and terminate a treatment process via the phototherapeutic device either locally or from a remote location via a skin treatment controller, Fig. 3 #230, based on skin condition either manually or automatically) [pages 4-5 of translation]; and
activating, by a remote computing device (medical system, Fig. 3 #310, or server, Fig. 3 #320), the phototherapy light source (initiate treatment process) [pages 4-5 of translation].
adjusting the one or more conditional prescription parameters based on analysis of skin tissue color surrounding an area of skin affected by the skin condition (control the skin treatment device through the mobile terminal while also providing color deposition degree using a skin test unit and camera) [pages 4-5 of translation]; and
self-administering the phototherapy treatment comprising a phototherapy determined by the one or more conditional prescription parameters, thereby treating the skin condition [page 4 of translation].
Yoon discloses controlling the skin treatment device based on analysis of skin color but does not specifically recite erythema (reddening of the skin).
Chang discloses an analogous phototherapy device comprising a camera mounted in a phototherapy handpiece wherein images from the camera are processed, using software, to determine skin type and erythema level (redness) and automatically adjust treatment levels [par. 0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the server taught by Yoon to perform computational analysis of imaging data to determine erythema as taught by Chang in order to improve phototherapy by ensuring the appropriate level of treatment is provided.

[Claim 53] Yoon further discloses the conditional prescription parameters comprise: number and location of treatment sites, initial dose, method to determine subsequent doses, method to determine adjustments for missed days, maintenance treatment dose, treatment assessment method, treatment assessment frequency, treatment parameters in case the patient computing device is unavailable, enablement of the treatment dependent on completion of office visits or consults, enablement of the device dependent on acknowledgement of physician supplied materials, enablement of the device dependent on fulfillment of other physician requests such as user supplied photos, conditions in which the treatment would be disabled, or any combination thereof (a skin treatment control unit, Fig. 3 #230, of the mobile terminal receives skin condition from a camera, Fig. 2 #150,  skin test unit, Fig. 2 #140, and monitoring unit, Fig. 2 #160, of the skin treatment apparatus and the parameters are adjusted accordingly via the user interface either on the mobile terminal or medical system) [translation pages 4-5].

[Claim 54] Yoon further discloses the server comprises a database of patient records and prescribed treatment protocols comprising conditional prescription parameters (the medical service server contains a database of patient treatment history) [page 4 of translation].

[Claim 55] Yoon further discloses the patient records comprise: treatment dates and times, treatment durations, applied treatment energies, treatment site photos, analysis of treatments site photos, patient/physician correspondence, assessments of treatment sites, changes to the treatment protocol, or any combination thereof (the database includes images taken by the camera and analysis of the images in order to perform the operation that is most appropriate for the current condition) [page 4 of translation].

[Claim 56] Yoon discloses the server is further configured to perform computational analysis of patient records, prescribed treatment protocols, and outcomes over populations of patients (the medical service server contains patient treatment records and may control the skin treatment device through the mobile terminal) [page 4 of translation].


Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2013/0245724), of record, in view of Chang et al. (US 2012/0059441).

[Claim 52] Kaufman discloses a method for self-administering a phototherapy treatment for a skin condition [abstract], the method comprising: 
transmitting, by a mobile computing device, a first signal to a phototherapy device comprising a phototherapy light source, the first signal enabling operation of the phototherapy device according to one or more conditional prescription parameters (phototherapeutic controller #106 may also provide an interface to enable an operator to initiate and terminate a treatment process, via phototherapeutic device #102, either locally or from a remote location) [Fig. 4; par. 0019]; 
activating, by a remote computing device (display device, #110), the phototherapy light source (display device, #110, may also provide an interface to enable an operator to initiate and terminate a treatment process, via phototherapeutic device #102) [par. 0019];
adjusting the one or more conditional prescription parameters based on analysis of skin tissue color surrounding an area of skin affected by the skin condition, thereby treating the skin condition (phototherapeutic controller 106 may use retrieved data as a guideline for recommending current treatment including predefined rules based on skin type and shade) [pars. 0023-0024]; and
self-administering the phototherapy treatment comprising a phototherapy determined by the one or more conditional prescription parameters, thereby treating the skin condition [pars. 0023-0024].
Kaufman discloses the computational analysis comprises an analysis of degree of treated area of skin and surrounding skin tissue [par. 0002]; phototherapy relates to the treatment of disease, such as skin conditions including psoriasis, acne, eczema, vitiligo, and mycosis fungoides, by exposure to light, especially by various concentrated light rays such as long-wave or short-wave ultraviolet light [par. 0006]; and the phototherapeutic controller may be configured to cause the phototherapeutic device to perform a treatment and to monitor progress of the treatment including controlling the skin treatment device based on analysis of skin shade but does not specifically recite erythema (reddening of the skin).
Chang discloses an analogous phototherapy device comprising a camera mounted in a phototherapy handpiece wherein images from the camera are processed, using software, to determine skin type and erythema level (redness) and automatically adjust treatment levels [par. 0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the server taught by Kaufman to perform computational analysis of imaging data to determine erythema as taught by Chang in order to improve phototherapy by ensuring the appropriate level of treatment is provided.

[Claim 53] Kaufmann further discloses the conditional prescription parameters comprise: number and location of treatment sites, initial dose, method to determine subsequent doses, method to determine adjustments for missed days, maintenance treatment dose, treatment assessment method, treatment assessment frequency, treatment parameters in case the patient computing device is unavailable, enablement of the treatment dependent on completion of office visits or consults, enablement of the device dependent on acknowledgement of physician supplied materials, enablement of the device dependent on fulfillment of other physician requests such as user supplied photos, conditions in which the treatment would be disabled, or any combination thereof (phototherapeutic controller 106 may query patient database 112 to retrieve treatment records, patient data, and so forth. Phototherapeutic controller 106 may use the retrieved data as a guideline for recommending current treatment at phototherapeutic devices 102. In one example, input device 120 may be used to adjust the suggested treatment) [par. 0023].

[Claim 54] Kaufmann further discloses the server comprises a database of patient records and prescribed treatment protocols comprising conditional prescription parameters (treatment protocol database 115 may store data relating to phototherapeutic treatments according to various protocols. For example, information related to treatment settings, parameters, and so forth may be stored in this database. Additional suitable data may be stored in the databases associated with phototherapeutic system 100, such as patient exposure history, patient biometric data, equipment historical use data, and so forth) [pars. 0020, 0021].

[Claim 55] Kaufmann further discloses the patient records comprise: treatment dates and times, treatment durations, applied treatment energies, treatment site photos, analysis of treatments site photos, patient/physician correspondence, assessments of treatment sites, changes to the treatment protocol, or any combination thereof (patient database 112 may be an electronic medical records (EMR) database [par. 0020]; treatment protocol database 115 may store data relating to phototherapeutic treatments according to various protocols. For example, information related to treatment settings, parameters, and so forth may be stored in this database. Additional suitable data may be stored in the databases associated with phototherapeutic system 100, such as patient exposure history, patient biometric data, equipment historical use data, and so forth [pars. 0021-0024]).

[Claim 56] Kaufmann discloses the server is further configured to perform analysis of patient records, prescribed treatment protocols, and outcomes over populations of patients (phototherapeutic controller 106 may query patient database 112 to retrieve treatment records, patient data, and so forth. Phototherapeutic controller 106 may use the retrieved data as a guideline for recommending current treatment at phototherapeutic devices) [pars. 0020-0023].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,913,993.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use slightly different terminology to describe patentably non-distinct inventions.  
Regarding claim 37, the application replaces the terms “patient mobile computing device,” “physician or other health care provider computing device,” and “the second signal” from the patent with non-distinct terms “mobile computing device,” “remote computing device,” and “a third signal.”  The recitation of “patient” and “physician or other health care provider” are mere intended uses of the devices by a particular person.  The limitation “a third signal” is merely different terminology for the sending of the  second signal from the patient mobile computing device to the server.  The application also recites the limitations “review information pertaining to operation of the phototherapy device” and “wherein the phototherapy device is configured to receive the first signal from the patient mobile computing device” which are functions necessarily performed by the remote computing device and phototherapy device of the patent.
Regarding claims 38-51, the claims are nearly identical to claims 2-7 and 9-16, respectively, of the patent.
Regarding claim 52, claims 21 and 28-29 collectively read on the limitations of the claim.


Claims 53-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 28-29 of U.S. Patent No. 9,913,993 as applied to claim 52 above, in view of Kaufman (US 2013/0245724).
The patent discloses all the limitations of clams except the parameters to be controlled presented in claims 53-56.  However, Kaufman discloses an analogous phototherapy device explicitly reciting controlling the claimed parameters.  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement these known parameters to better control the appropriate delivery of phototherapy.  The disclosure relating to each claim is found below:

Regarding claim 53, Kaufmann discloses the conditional prescription parameters comprise: number and location of treatment sites, initial dose, method to determine subsequent doses, method to determine adjustments for missed days, maintenance treatment dose, treatment assessment method, treatment assessment frequency, treatment parameters in case the patient computing device is unavailable, enablement of the treatment dependent on completion of office visits or consults, enablement of the device dependent on acknowledgement of physician supplied materials, enablement of the device dependent on fulfillment of other physician requests such as user supplied photos, conditions in which the treatment would be disabled, or any combination thereof (phototherapeutic controller 106 may query patient database 112 to retrieve treatment records, patient data, and so forth. Phototherapeutic controller 106 may use the retrieved data as a guideline for recommending current treatment at phototherapeutic devices 102. In one example, input device 120 may be used to adjust the suggested treatment) [par. 0023].
Regarding claim 54, Kaufmann discloses the server comprises a database of patient records and prescribed treatment protocols comprising conditional prescription parameters (treatment protocol database 115 may store data relating to phototherapeutic treatments according to various protocols. For example, information related to treatment settings, parameters, and so forth may be stored in this database. Additional suitable data may be stored in the databases associated with phototherapeutic system 100, such as patient exposure history, patient biometric data, equipment historical use data, and so forth) [pars. 0020, 0021].

Regarding claim 55,  Kaufmann discloses the patient records comprise: treatment dates and times, treatment durations, applied treatment energies, treatment site photos, analysis of treatments site photos, patient/physician correspondence, assessments of treatment sites, changes to the treatment protocol, or any combination thereof (patient database 112 may be an electronic medical records (EMR) database [par. 0020]; treatment protocol database 115 may store data relating to phototherapeutic treatments according to various protocols. For example, information related to treatment settings, parameters, and so forth may be stored in this database. Additional suitable data may be stored in the databases associated with phototherapeutic system 100, such as patient exposure history, patient biometric data, equipment historical use data, and so forth [pars. 0021-0024]).

Regarding claim 56, Kaufmann discloses the server is further configured to perform analysis of patient records, prescribed treatment protocols, and outcomes over populations of patients (phototherapeutic controller 106 may query patient database 112 to retrieve treatment records, patient data, and so forth. Phototherapeutic controller 106 may use the retrieved data as a guideline for recommending current treatment at phototherapeutic devices) [pars. 0020-0023].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 September 2022